NUMBER 13-14-00375-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

JOHN DOUGLAS EDWARDS,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On Appeal from the 221st District Court
                 of Montgomery County, Texas.
____________________________________________________________

                            MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Garza and Longoria
                     Memorandum Opinion Per Curiam

      Appellant, John Douglas Edwards, attempts to appeal his conviction for theft from

a nonprofit organization.   His appeal was transferred to this Court from the Ninth Court

of Appeals by order of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §

22.220(a) (West Supp. 2011) (delineating the jurisdiction of appellate courts); TEX.GOV'T
CODE ANN. § 73.001 (West 2005) (granting the Supreme Court the authority to transfer

cases from one court of appeals to another at any time that there is “good cause” for the

transfer). This cause is before the Court on the State’s motion to dismiss for want of

jurisdiction.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent

a timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       The trial court imposed sentence in this matter on June 5, 2013. Appellant filed

his notice of appeal on June 3, 2014. On August 14, 2014, the Clerk of this Court notified

appellant that it appeared that the appeal was not timely perfected and that the appeal

would be dismissed if the defect was not corrected within ten days from the date of receipt

of the Court’s directive. Appellant has not filed a response to the Court’s directive.

       Unless a motion for new trial has been timely filed, a notice of appeal must be filed

within thirty days after the day sentence is imposed or suspended in open court, or after

the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a

timely motion for new trial has been filed, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. 26.2(a)(2).

The time within which to file the notice may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

                                             2
       Appellant’s notice of appeal, filed one year after sentence was imposed, was

untimely, and accordingly, we lack jurisdiction over the appeal. See Slaton, 981 S.W.2d

at 210.   Accordingly, we GRANT appellee’s motion to dismiss.          Appellant may be

entitled to an out-of-time appeal by filing a post-conviction writ of habeas corpus

returnable to the Texas Court of Criminal Appeals; however, the availability of that remedy

is beyond the jurisdiction of this Court. See TEX. CODE CRIM. PROC. ANN. art. 11.07, §

3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of September, 2014.




                                            3